Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THIN INTERACTIVE DISPLAY WITH OPTICAL WAVEGUIDE.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wall, US 2016/0154531 A1 (hereinafter “Wall”) in view of Suggs et al., US 2010/0079407 A1 (hereinafter “Suggs”).
1, Wall discloses an interactive display (see at least FIGS. 1A and 1B describing panel 2 designed to be overlaid on or integrated into a display device or monitor as described at [0051]) comprising: 
a display configured to display images (see at least FIGS. 1A and 1B describing display therein at [0051]); 
an optical waveguide extending over a surface of the display (see at least FIGS. 1A and 1B panel 2 as described as extending over a display therein and described at least at [0051]-[0053]); 
emitters (See at least FIGS. 1A and 1B and emitters 4 described at [0052]-[0054]) and detectors  (See at least FIGS. 1A and 1B and detectors 5 described at [0052]-[0054]) optically coupled to the optical waveguide (see at least FIGS. 1A and 1B illustrating coupling of both emitters 4 and detectors 5 to the panel 2), the emitters producing optical beams that propagate through the waveguide and are received by the detectors (see generally Abstract further describing operation at FIGS. 1A and 1B and [0051]-[0054]), wherein touch events on or near a surface of the optical waveguide disturb the optical beams (see at least [0052] describing objects 14 and 15 which disturb and scatter the light or absorb the light); and 
an enclosure that is physically separate from the display (see at least FIG. 4 illustrating a frame of the panel 2, and further describing the panel 2 as being separate and overlaid a display at least at [0051]) and configured to house electronic components configured to control the emitters and to analyze signals from the detectors to determine a location of a touch event (see at least FIG. 4 with frame of panel 2 shown with control unit 8 and where control devices 6 of FIGS. 1C are placed around the panel 2 further describing the control devices 6 as ASIC integrated in a PCB around the periphery of the panel 2 and describing operation at [0059]-[0062]). 
However, Wall does not explicitly disclose the enclosure is physically separate from the optical waveguide.
 the optical waveguide (see at least FIG. 1 display 102 figs 2 and 3 (waveguide 200) separate from house electronic components that is  chassis 104 which houses various components as described at [0021] and further describing control logic for the display and touch input detection to be included in the chassis 104 at least at FIG. 6 and [0026] and [0036]).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Wall to incorporate the separate chassis as disclosed by Suggs because the references are within the same field of endeavor, namely, optical touch input devices for displays . The motivation to combine these references would have been to improve processing speeds based on proximity to various other components used when detecting a touch input and to improve proper detection of touch inputs in a multi-touch situation (see Suggs at least at [0003] and [0036]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Wall in view of Suggs discloses the interactive display of claim 1 (see above), wherein a controller and a touch event processor are housed in the enclosure (See at least [0026] and [0036] and FIG. 6 describing circuit logic for controlling the light sources and the detectors and for processing a touch by the processing logic 604 as described at [0036], nothing that it would be obvious to one of ordinary skill in the art to house the controller 8 of Wall into a separate chassis as disclosed by Suggs). 

Regarding claim 3, Wall in view of Suggs discloses the interactive display of claim 2 (see above), wherein the emitters and detectors are arranged along a portion of a periphery of the optical waveguide (see at least Wall illustrating placement of both emitters 4 and detectors 5 along a periphery at least at FIGS. 1A and 1B and described at least at [0051]), and further comprising: 
cables connecting the controller to the emitters (See at least Wall at [0061]-[0062] and FIGS. 1A-2 with controller 8 being connected to the emitters via the ASICS 6, common in the art for connected elements to be via cables); and 
emitter drive circuits (Wall at [0007] describing ASIC controllers 6 connected to the emitters and detectors), arranged along a portion of the periphery of the optical waveguide (See at least Wall at FIGS. 1B with ASICs 6 around the periphery), and configured to regulate emitter currents in the cables (see Wall at least [0057] describing current regulation therein by the ASIC 6). 

Regarding claim 4, Wall in view of Suggs discloses the interactive display of claim 2 (see above), wherein the emitters and detectors are arranged along a portion of a periphery of the optical waveguide (see at least Wall illustrating placement of both emitters 4 and detectors 5 along a periphery at least at FIGS. 1A and 1B and described at least at [0051]), and further comprising: 
cables connecting the controller to the emitters (See at least Wall at [0061]-[0062] and FIGS. 1A-2 with controller 8 being connected to the emitters via the ASICS 6, common in the art for connected elements to be via cables); and 
an emitter drive circuit housed in the enclosure and configured to regulate emitter currents in the cables (See at least Wall at [0061]-[0062] and FIGS. 1A-2 with controller 8 being connected to the emitters via the ASICS 6, common in the art for connected elements to be via cables, further see at least Suggs which at least suggests that the components for driving and regulating and detecting emitters and detectors can be in the chassis at least at FIG. 6 and [0036]). 

5, Wall in view of Suggs discloses the interactive display of claim 4 (see above), wherein the emitter drive circuit regulates emitter currents based on reactances of the cables (see at least Wall at FIGS. 1A-4 describing attenuation of the current based on preventing disturbances in the touch field at least at [0056]-[0059]; it would be obvious to one of ordinary skill in the art that large currents produced by the controllers would directly be related to the cables interconnecting these controllers as depicted therein, therefore, the regulation of these controllers as described by Wall is also at least indirectly based on the current flow in the cables). 

Regarding claim 6, Wall in view of Suggs discloses the interactive display of claim 2 (see above), wherein the emitters and detectors are arranged along a portion of a periphery of the optical waveguide (see at least Wall illustrating placement of both emitters 4 and detectors 5 along a periphery at least at FIGS. 1A and 1B and described at least at [0051]), and further comprising: one or more detector acquisition circuits that convert light levels at a detector into digital values to be communicated to the controller (see at least Wall at FIG. 2 describing detector control unit 19 that is connected to an analogue to digital converter unit in [0061]); and one or more cables connecting the controller to the detector acquisition circuits and configured to convey the digital values from the detector acquisition circuits to the controller (see Wall at least FIG. 2 illustrating connectivity with controller 8 and [0061]-[0062] connectivity described therein, electrical wires and cables would be an obvious form of connecting two electrical components), wherein a data integrity transmission technique is used to maintain signal integrity for the conveyed digital values (see at least Wall at [0062]-[0064] describing use of a processor 16 and storage medium 17 for processing the data received by the components 19 and 18). 

7, Wall in view of Suggs discloses the interactive display of claim 1 (see above), wherein a power supply of the display, emitters, and detectors is housed in the enclosure (See at least Suggs at [0026], it would be obvious to one of ordinary skill in the art at that chassis of a desktop as displayed in FIG. 1 would have a power supply therein to power the components described at least at [0026]). 

Regarding claim 10, Wall in view of Suggs discloses the interactive display of claim 1(see above), wherein the enclosure includes a proximity sensor configured to detect when a user is near the enclosure (See at least Suggs at [0027] describing proximity detecting by the circuit logic therein). 

Regarding claim 11, Wall in view of Suggs discloses the interactive display of claim 10 (see above), wherein the electronic components housed in the enclosure are configured to transition from a low power mode to a touch detection mode responsive to the proximity sensor detecting a user is near the enclosure (see at least Wall describing low power modes at least at [0002] and [0006] and [0052] and [0064], the combination of Suggs’ proximity detection [0027]  combined with the suggestion by Wall based on “interacting with the surface in a certain way” at [0064] to enter a low or regular power mode). 

Regarding claim 14, Wall in view of Suggs discloses the interactive display of claim 1 (see above), wherein a total weight of the interactive display is between 10 kilograms and 30 kilograms (at the time filing, such weight determination is heavily dependent on the size of the display and the accompanying optical waveguide structure as would be determined during the manufacturing process, and thus, it would be obvious to one of ordinary skill that the display structure with optical waveguide . 

Regarding claim 20, Wall in view of Suggs discloses the interactive display of claim 1 (see above), further comprising reflective material on one or more regions of the waveguide (See at least Wall at FIGS. 1a and 1b with reflective coating described at least at [0051]), wherein the one or more regions are not touch sensitive (See at least Wall with FIG. 4 having a border region that is not touch sensitive).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Wall in view of Suggs as applied to claim 1 above, and further in view of Momtahan, US 2012/0181419 A1 (hereinafter “Momtahan”).
Regarding claim 8, Wall in view of Suggs discloses the interactive display of claim 1 (see above), 
However, Wall in view of Suggs does not explicitly disclose wherein the waveguide includes a laminated structure with one or more layers applied to the surface of the display. 
In the same field of endeavor, Momtahan discloses wherein the waveguide includes a laminated structure with one or more layers applied to the surface of the display (see at least [0031], describing plastic laminate). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Wall in view of Suggs to incorporate the laminate layer as disclosed by Momtahan because the references are within the same field of endeavor, namely, optical touch input devices. The motivation to combine these references would have been to the commonly understood improved visibility when placed on a display being controlled (see Momtahan at least at [0027] and 

Regarding claim 9, Wall in view of Suggs discloses the interactive display of claim 1 (see above). 
However, Wall in view of Suggs does not explicitly disclose wherein the optical waveguide is made of a polymer and conforms to the surface of the display. 
In the same field of endeavor, Momtahan discloses wherein the optical waveguide is made of a polymer and conforms to the surface of the display (see at least [0031], plastic is a polymer). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Wall in view of Suggs to incorporate the laminate layer as disclosed by Momtahan because the references are within the same field of endeavor, namely, optical touch input devices. The motivation to combine these references would have been to the commonly understood improved visibility when placed on a display being controlled (see Momtahan at least at [0027] and further see at least Walls describing placement of the device over the display at least at [0051]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Wall in view of Suggs as applied to claim 1 above, and further in view of Klinghult, US 2016/0328090 A1 (hereinafter “Klinghult”).
Regarding claim 12, Wall in view of Suggs discloses the interactive display of claim 1 (See above). 
 wherein a combined thickness of the display and optical waveguide is between 1.5 millimetres and 30 millimetres. 
In the same field of endeavor,  Klinghult discloses wherein a combined thickness of the display and optical waveguide is between 1.5 millimetres and 30 millimetres (See at least [0065] and [0105] describing use of an OLED display therein and thinness of the waveguide in accordance).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Wall in view of Suggs to incorporate the thickness of materials used by Klinghult because the references are within the same field of endeavor, namely, optical touch input devices. The motivation to combine these references would have been to commonly understood benefit or reducing the required real estate for a display input device in a desktop environment or even in a portable device. Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 13, Wall in view of Suggs discloses the interactive display of claim 1 (see above).
However, Wall in view of Suggs does not explicitly disclose wherein a thickness of the optical waveguide is between 0.02 millimeters and 1.6 millimetres.
In the same field of endeavor, Klinghult discloses wherein a thickness of the optical waveguide is between 0.02 millimeters and 1.6 millimetres (See at least [0065] and [0105] describing use of an OLED display therein and thinness of the waveguide in accordance) .
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Wall in view of Suggs to incorporate the thickness of materials used by Klinghult because the references are within the same field of endeavor, namely, optical touch input .

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Wall in view of Suggs as applied to claim 1 above, and further in view of Ilmonen et al., US 2016/0170562 A1 (hereinafter “Ilmonen”).
Regarding claim 15, Wall in view of Suggs discloses the interactive display of claim 1 (see above), further comprising a barrier layer above the surface of the optical waveguide (See at least Wall panel 2 described as having a coating thereon to produce total internal reflection at least at [0051], further see at least Suggs at FIG. 2 with glass panel portion 200 with coating and creating total internal refraction at least at [0028]), wherein the barrier layer has an index of refraction less than an index of refraction of the optical waveguide (see at least Suggs with FIGS. 2 and 3 and further describing operation thereof at least at [0028]-[0030] the barrier layer index must be less than that of the optical waveguide in order for there to be ).
However, Wall in view of Suggs does not explicitly disclose wherein one or more regions of the barrier layer have a thickness less than an evanescent field depth of the optical beams. 
In the same field of endeavor, Ilmonen discloses wherein one or more regions of the barrier layer have a thickness less than an evanescent field depth of the optical beams (see at least FIGS. 4A-4C and described at least at [0071]-[0074] describing the stripes therein). 
 Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Wall in view of Suggs to incorporate the thickness as described in Ilmonen because the references are within the same field of endeavor, namely, optical touch input devices. The motivation to combine these references would have been to improve detection of the touch input and improved interaction with the touch surface (see Ilmonen at least at [0020]-[0022]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 16, Wall in view of Suggs further in view of Ilmonen discloses the interactive display of claim 15 (see above), where the thickness of the one or more regions of the barrier layer are based on the thickness of the optical waveguide (See at least FIG. 2 of Suggs and further described at least at [0028]-[0030], thickness in proportion to other components of the waveguide would be obvious to one of ordinary skill in the art, further see at least Ilmonen at FIGS. 4A and 4B described at least at [0071]-[0074])). 

Regarding claim 17, Wall in view of Suggs further in view of Ilmonen discloses the interactive display of claim 15 (see above), wherein the thickness of the one or more regions of the barrier layer are selected such that an optical transmission between each emitter and detector is at least 20% in the absence of touch events see at least Ilmonen at FIGS. 4A and 4C describing the thickness at least at [0070]-[0074]; it would have been obvious to one of ordinary skill in the art to pursue and try the known potential solutions with a reasonable expectation of success since all the solutions are within a finite range of possibility and the results would have been within the scope of reasonable experimentation.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
18, Wall in view of Suggs further in view of Ilmonen discloses the interactive display of claim 15 (see above), wherein the one or more regions of the barrier layer have thicknesses between 30%-95% of the evanescent field depth of the optical beams (see at least Ilmonen at FIGS. 4A and 4C describing the thickness at least at [0070]-[0074]; it would have been obvious to one of ordinary skill in the art to pursue and try the known potential solutions with a reasonable expectation of success since all the solutions are within a finite range of possibility and the results would have been within the scope of reasonable experimentation.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made). 
Regarding claim 19, Wall in view of Suggs further in view of Ilmonen discloses the interactive display of claim 15 (see above), wherein a thickness of the barrier layer varies such that the one or more regions of the barrier layer have a thickness less than the evanescent field depth and one or more other regions have a thickness larger than the evanescent field depth (see Ilmonen at least FIGS. 4A-4C and described at least at [0071]-[0074] describing the stripes therein).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wassvik et al., US 2015/0331545 A1 describing laminated optical touch screen for touch sensing; 
Craven-Bartle et al., US 2013/0300716 A1 describing thickness of various components of the optical touch sensing system; 
Cok, US 2004/0140960 A1 describing OLED using an optical touch screen; 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623              

		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623